            Case 3:19-cv-01587-YY           Document 1   Filed 10/03/19     Page 1 of 14




Christopher E. Hawk, OSB No. 061635
chawk@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP
121 SW Morrison Street, Suite 1575
Portland, OR 97204
Telephone: (503) 227-8269
Facsimile: (503) 616-3600
       Attorneys for Plaintiff




                        IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON
                                        (Portland Division)

DECKERS OUTDOOR CORPORATION, a
Delaware corporation,                                    CASE NO.

                               Plaintiff,                COMPLAINT

       vs.                                               DEMAND FOR JURY TRIAL

PACIFIC HARBORS, LLC, an Oregon limited
liability company; and DOES 1-10, inclusive,

                               Defendants.

       Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”) for its claims against

Defendant Pacific Harbors LLC (“Defendant”) respectfully alleges as follows:

                                 JURISDICTION AND VENUE
       1.       Plaintiff files this action against Defendant for trade dress infringement and unfair

competition under the Lanham Trademark Act of 1946, 15 U.S.C. §1051 et seq. (the “Lanham

Act”), patent infringement arising under the patent laws of the United States, and for related

claims under the statutory and common law of the state of Oregon. This Court has subject matter

jurisdiction over the claims alleged in this action pursuant to 28 U.S.C. §§ 1331, 1338.


///

COMPLAINT - Page 1 of 14 -                                GORDON REES SCULLY MANSUKHANI, LLP
                                                          121 SW Morrison Street, Suite 1575
                                                          Portland, OR 97204
                                                          Telephone: (503) 227-8269
                                                          Facsimile : (503) 616-3600
             Case 3:19-cv-01587-YY       Document 1       Filed 10/03/19     Page 2 of 14




        2.       This action arises out of wrongful acts by Defendant within this judicial district.

        3.       This Court has personal jurisdiction over Defendant pursuant to 28 U.S.C. § 1400

because Defendant maintains its headquarters in this judicial district.

        4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the claims

asserted arise in this district.

                                           THE PARTIES

        5.       Plaintiff Deckers Outdoor Corporation (“Deckers”) is a corporation organized and

existing under the laws of the state of Delaware with an office and principal place of business in
Goleta, California. Deckers designs and markets footwear identified by its many famous

trademarks, including its UGG® trademark.

        6.       Upon information and belief, Pacific Harbors LLC (“Pacific Harbors”) is a

company organized and existing under the laws of the state of Oregon, with an office and

principal place of business located at 15171 SW Sapphire Drive, Beaverton, Oregon 97008.

        7.       Deckers is unaware of the names and true capacities of Defendants, whether

individual, corporate and/or partnership entities named herein as DOES 1 through 10, inclusive,

and therefore sues them by their fictitious names. Deckers will seek leave to amend this

complaint when their true names and capacities are ascertained. Deckers is informed and

believes and based thereon alleges that said Defendants and DOES 1 through 10, inclusive, are in

some manner responsible for the wrongs alleged herein, and that at all times referenced each was

the agent and servant of the other Defendants and was acting within the course and scope of said

agency and employment.

        8.       Deckers is informed and believes, and based thereon alleges, that at all relevant

times herein, Defendant and DOES 1 through 10, inclusive, knew or reasonably should have

known of the acts and behavior alleged herein and the damages caused thereby, and by their

inaction ratified and encouraged such acts and behavior. Deckers further alleges that Defendant

COMPLAINT - Page 2 of 14 -                                 GORDON REES SCULLY MANSUKHANI, LLP
                                                           121 SW Morrison Street, Suite 1575
                                                           Portland, OR 97204
                                                           Telephone: (503) 227-8269
                                                           Facsimile : (503) 616-3600
             Case 3:19-cv-01587-YY       Document 1      Filed 10/03/19     Page 3 of 14




and DOES 1 through 10, inclusive, have a non-delegable duty to prevent or not further such acts

and the behavior described herein, which duty Defendant and DOES 1 through 10, inclusive,

failed and/or refused to perform.

                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

      A. Deckers’ UGG® Brand

        9.       Deckers has been engaged in the design, distribution, marketing, offering for sale,

and sale of footwear since 1975. Deckers owns several brands of footwear including UGG®,

Koolaburra®, Teva®, Sanuk®, and Hoka One One®.
        10.      Deckers’ UGG® brand remains one of the most recognized and relevant comfort

shoe brands in the industry. Since 1979, when the UGG® brand was founded, the popularity of

UGG® boots has steadily grown across the nation and even the globe. The UGG® brand has

always been and remains highly coveted by consumers. This commitment to quality has helped

to propel the UGG® brand to its current, overwhelming level of popularity and cemented its

status as a luxury brand.

        11.      In 2000, UGG® boots were first featured on Oprah’s Favorite Things® where

Oprah emphatically declared on national television how much she “LOOOOOVES her UGG

boots.” The popularity of UGG® brand footwear has grown exponentially since then with

celebrities including Kate Hudson and Sarah Jessica Parker among a myriad of others regularly

donning them. UGG® sheepskin boots have become a high fashion luxury item and can be found

on fashion runways around the world.

        12.      Deckers’ UGG® products are distributed and sold to consumers through

authorized retailers throughout the United States at point-of-sale and on the Internet, including

through its UGG® Concept Stores and its website www.ugg.com.

///

///

COMPLAINT - Page 3 of 14 -                                GORDON REES SCULLY MANSUKHANI, LLP
                                                          121 SW Morrison Street, Suite 1575
                                                          Portland, OR 97204
                                                          Telephone: (503) 227-8269
                                                          Facsimile : (503) 616-3600
           Case 3:19-cv-01587-YY      Document 1      Filed 10/03/19    Page 4 of 14




      B. Defendant’s Infringing Activities

         13.    The present lawsuit arises from Defendant’s design, manufacture, distribution,

advertisement, marketing, offering for sale, and sale of footwear which infringes upon Deckers’

rights to the “Bailey Button Trade Dress” and D599,999 Patent (“Accused Products”). Defendant

has named this product “The Barberry Button Bomber.”

         14.    Upon information and belief, Defendant is engaged in the manufacture, design,

advertisement, marketing, distribution, offer for sale, and/or sale of a wide range of apparel,

accessories, and footwear.
         15.    Upon information and belief, Defendant has designed, manufactured, advertised,

marketed, distributed, offered for sale, and/or sold Accused Products, exemplar shown below.




                                 Defendant’s Accused Product

         16.    Deckers is informed and believes and herein alleges that Defendant is a

competitor and has introduced Accused Products into the stream of commerce in an effort to

exploit Deckers’ reputation in the market established in the UGG® Bailey Button Boot.



///

///

///

COMPLAINT - Page 4 of 14 -                             GORDON REES SCULLY MANSUKHANI, LLP
                                                       121 SW Morrison Street, Suite 1575
                                                       Portland, OR 97204
                                                       Telephone: (503) 227-8269
                                                       Facsimile : (503) 616-3600
           Case 3:19-cv-01587-YY        Document 1       Filed 10/03/19      Page 5 of 14




       17.     Upon information and belief, Defendant may have sold additional products that

infringe upon Deckers’ design patents and/or trade dresses. Deckers may seek leave to amend as

additional information becomes available through discovery.

       18.     Deckers has not granted a license or any other form of permission to Defendant

with respect to its trademarks, design patents, trade dresses, or other intellectual property.

       19.     Deckers is informed and believes and herein alleges that Defendant has acted in

bad faith and that Defendant’s acts have misled and confused and were intended to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of
the Accused Products with Deckers, or as to the origin, sponsorship, or approval of the Accused

Products by Deckers.

                                      FIRST CLAIM FOR RELIEF

                       (Trade Dress Infringement - 15 U.S.C. § 1125(a))

       20.     Deckers incorporates herein by reference the averments of the preceding

paragraphs as though fully set forth herein.

       21.     The UGG® Bailey Button boot was introduced in 2009 and the "Bailey Button

Boot Trade Dress" is unique and distinctive, consisting of a combination of the following non-

functional elements:

              Classic suede boot styling made famous by the UGG® brand;

              Overlapping of front and rear panels on the lateral side of the boot shaft;

              Curved top edges on the overlapping panels;

              Exposed fleece-type lining edging the overlapping panels and top of the boot

shaft; and

              One or more buttons (depending on the height of the boot) prominently featured

on the lateral side of the boot shaft adjacent the overlapping panels, on the front panel as

illustrated by the photographs below (hereinafter “Bailey Button Boot Trade Dress”).

COMPLAINT - Page 5 of 14 -                                GORDON REES SCULLY MANSUKHANI, LLP
                                                          121 SW Morrison Street, Suite 1575
                                                          Portland, OR 97204
                                                          Telephone: (503) 227-8269
                                                          Facsimile : (503) 616-3600
         Case 3:19-cv-01587-YY         Document 1      Filed 10/03/19     Page 6 of 14




       22.     The Bailey Button Boot Trade Dress, which is a composite of the above-
referenced features, is non-functional in its entirety, visually distinctive, and is unique in the

footwear industry.

       23.     The design of the Bailey Button Boot Trade Dress is neither essential to its use or

purpose nor does it affect the cost or quality of the boot. There are numerous other designs

available that are equally feasible and efficient, none of which necessitate copying or imitating

the Bailey Button Boot Trade Dress. The aforesaid combination of features provides no cost

advantages to the manufacturer or utilitarian advantages to the consumer. These features, in

combination, serve only to render Deckers’ UGG® Bailey Button boots distinct and recognizable

as goods originating from Deckers’ UGG® brand.

       24.     The Bailey Button Boot Trade Dress is an original design by Deckers and has

achieved a high degree of consumer recognition and secondary meaning, which serves to identify

Deckers as the source of footwear featuring said trade dress.

       25.     The Bailey Button Boot Trade Dress is one of the most well-recognized and

commercially successful styles of Deckers’ UGG® brand of footwear, having been featured on

Deckers’ advertising and promotional materials as well as in various trade publications.



///


COMPLAINT - Page 6 of 14 -                              GORDON REES SCULLY MANSUKHANI, LLP
                                                        121 SW Morrison Street, Suite 1575
                                                        Portland, OR 97204
                                                        Telephone: (503) 227-8269
                                                        Facsimile : (503) 616-3600
         Case 3:19-cv-01587-YY         Document 1      Filed 10/03/19     Page 7 of 14




Furthermore, the Bailey Button Boot Trade Dress has been featured in connection with various

celebrities, has received a large volume of unsolicited media attention, and has graced the pages

of many popular magazines nationwide and internationally.

       26.     Deckers has spent substantial time, effort, and money in designing, developing,

advertising, promoting, and marketing the UGG® brand and its line of footwear embodying the

Bailey Button Boot Trade Dress. Deckers spends millions of dollars annually on advertising of

UGG® products, which include products bearing the Bailey Button Boot Trade Dress.

       27.     Deckers has sold hundreds of millions of dollars worth of UGG® products
bearing the Bailey Button Boot Trade Dress.

       28.     Due to its long use, extensive sales, and significant advertising and promotional

activities, Deckers’ Bailey Button Boot Trade Dress has achieved widespread acceptance and

recognition among the consuming public and trade throughout the United States.

       29.     There are numerous other boot designs in the footwear industry, none of which

necessitate copying or imitating the Bailey Button Boot Trade Dress. However, due to the

popularity and consumer recognition achieved by the Bailey Button boot, said design has often

been the subject of infringement by third-parties, including Defendant.

       30.     Deckers is informed and believes and herein alleges that Defendant is a

competitor and has introduced Accused Products into the stream of commerce in an effort to

exploit Deckers’ reputation in the market established in the UGG® Bailey Button Boot.

       31.     The Accused Products produced, distributed, advertised and offered for sale by

Defendant bear confusingly similar reproductions of the Bailey Button Boot Trade Dress, such as

to cause a likelihood of confusion as to the source, sponsorship or approval by Deckers of

Defendant’s products.

///

///

COMPLAINT - Page 7 of 14 -                              GORDON REES SCULLY MANSUKHANI, LLP
                                                        121 SW Morrison Street, Suite 1575
                                                        Portland, OR 97204
                                                        Telephone: (503) 227-8269
                                                        Facsimile : (503) 616-3600
            Case 3:19-cv-01587-YY       Document 1       Filed 10/03/19    Page 8 of 14




       32.      Defendant’s use of Deckers’ Bailey Button Boot Trade Dress is without Deckers’

permission or authority and in total disregard of Deckers’ rights to control its intellectual

property.

       33.      Defendant’s use of Deckers’ Bailey Button Boot Trade Dress is likely to lead to

and result in confusion, mistake or deception, and is likely to cause the public to believe that

Defendant’s products are produced, sponsored, authorized, or licensed by or are otherwise

connected or affiliated with Deckers, all to the detriment of Deckers.

       34.      Deckers has no adequate remedy at law.
       35.      In light of the foregoing, Deckers is entitled to injunctive relief prohibiting

Defendant from using Deckers’ Bailey Button Boot Trade Dress, or any designs confusingly

similar thereto, and to recover all damages, including attorneys’ fees, that Deckers has sustained

and will sustain, and all gains, profits and advantages obtained by Defendant as a result of their

infringing acts alleged above in an amount not yet known, as well as the costs of this action.

                                SECOND CLAIM FOR RELIEF

                   (Trade Dress Infringement under Oregon Common Law)

       36.      Deckers incorporates herein by reference the averments of the preceding

paragraphs as though fully set forth herein.

       37.      Defendant’s infringement of the Bailey Button Boot Trade Dress constitutes

common law trade dress infringement in violation of the common law of the state of Oregon.

       38.      Defendant’s unauthorized use of the Bailey Button Boot Trade Dress has caused

and is likely to cause confusion as to the source of Defendant’s products, all to the detriment of

Deckers.

       39.      Defendant’s acts are willful, deliberate, and intended to confuse the public and to

injure Deckers.

///

COMPLAINT - Page 8 of 14 -                               GORDON REES SCULLY MANSUKHANI, LLP
                                                         121 SW Morrison Street, Suite 1575
                                                         Portland, OR 97204
                                                         Telephone: (503) 227-8269
                                                         Facsimile : (503) 616-3600
          Case 3:19-cv-01587-YY         Document 1     Filed 10/03/19     Page 9 of 14




        40.    Deckers has no adequate remedy at law to compensate it fully for the damages

that have been caused and which will continue to be caused by Defendant’s infringing conduct,

unless it is enjoined by this Court.

        41.    The conduct herein complained of was extreme, outrageous, and was inflicted on

Deckers in reckless disregard of Deckers’ rights. Said conduct was despicable and harmful to

Deckers and as such supports an award of exemplary and punitive damages in an amount

sufficient to punish and make an example of Defendant, and to deter it from similar conduct in

the future.
        42.    In light of the foregoing, Deckers is entitled to injunctive relief prohibiting

Defendant from infringing the Bailey Button Boot Trade Dress, and to recover all damages,

including attorneys’ fees, that Deckers has sustained and will sustain, and all gains, profits and

advantages obtained by Defendant as a result of their infringing acts alleged above in an amount

not yet known, and the costs of this action.

                                 THIRD CLAIM FOR RELIEF

                    (Unlawful Trade Practices Act, ORS §§ 646.605 et. seq.)

        43.    Deckers incorporates herein by reference the averments of the preceding

paragraphs as though fully set forth herein.

        44.    Defendant’s appropriation, adoption and use of the Bailey Button Boot Trade

Dress on its own footwear is likely to confuse or mislead consumers into believing that

Defendant’s goods are authorized, licensed, affiliated, sponsored, and/or approved by Deckers,

thus constituting a violation of the Oregon’s Unlawful Trade Practices Act, ORS §§ 646.605, et.

seq.

///

///

///

COMPLAINT - Page 9 of 14 -                              GORDON REES SCULLY MANSUKHANI, LLP
                                                        121 SW Morrison Street, Suite 1575
                                                        Portland, OR 97204
                                                        Telephone: (503) 227-8269
                                                        Facsimile : (503) 616-3600
         Case 3:19-cv-01587-YY         Document 1       Filed 10/03/19     Page 10 of 14




       45.     The deceptive, unfair and fraudulent practices set forth herein have been

undertaken with knowledge by Defendant willfully with the intention of causing harm to

Deckers and for the calculated purpose of misappropriating Deckers’ goodwill and business

reputation.

       46.     Defendant’s acts have caused and will continue to cause irreparable injury to

Deckers. Deckers has no adequate remedy at law to compensate it fully for the damages that

have been caused and which will continue to be caused by Defendant’s unlawful acts, unless it is

enjoined by this Court.
       47.     In light of the foregoing, Deckers is entitled to all available relief provided for in

Oregon’s Unlawful Trade Practices Act, ORS §§ 646.605, et. seq.

                               FOURTH CLAIM FOR RELIEF

                     (Unfair Competition Under Oregon Common Law)

       48.     Deckers incorporates herein by reference the averments of the preceding

paragraphs as though fully set forth herein.

       49.     Defendant’s appropriation, adoption and use of the Bailey Button Boot Trade

Dress on their own footwear constitutes unfair competition in violation of the common law of the

state of Oregon.

       50.     Defendant is a competitor of Deckers and has introduced its Accused Products

into the stream of commerce in an effort to exploit Deckers’ reputation in the market established

in the UGG® Bailey Button Boot.

       51.     Defendant’s infringing acts were intended to capitalize on Deckers’ goodwill

associated therewith for Defendant’s own pecuniary gain. Deckers has expended substantial

time, resources and effort in creating and developing its unique line of footwear that consumers

recognize as originating from the UGG® brand. As a result of Deckers’ efforts, Defendant is

now unjustly enriched and is benefiting from property rights that rightfully belong to Deckers.

COMPLAINT - Page 10 of 14 -                              GORDON REES SCULLY MANSUKHANI, LLP
                                                         121 SW Morrison Street, Suite 1575
                                                         Portland, OR 97204
                                                         Telephone: (503) 227-8269
                                                         Facsimile : (503) 616-3600
         Case 3:19-cv-01587-YY         Document 1     Filed 10/03/19     Page 11 of 14




        52.    Defendant’s acts are willful, deliberate, and intended to confuse the public and to

injure Deckers.

        53.    Deckers has no adequate remedy at law to compensate it fully for the damages

that have been caused and which will continue to be caused by Defendant’s infringing conduct,

unless it is enjoined by this Court.

        54.    The conduct herein complained of was extreme, outrageous, and was inflicted on

Deckers in reckless disregard of Deckers’ rights. Said conduct was despicable and harmful to

Deckers and as such supports an award of exemplary and punitive damages in an amount
sufficient to punish and make an example of Defendant, and to deter it from similar conduct in

the future.

                                  FIFTH CLAIM FOR RELIEF

                       (Patent Infringement - U.S. Patent No. D599,999)

        55.    Deckers incorporates herein by reference the averments of the preceding

paragraphs as though fully set forth herein.

        56.    Deckers is the owner of numerous design patents to the various styles of footwear

it offers under its UGG® brand. These design patents include but are not limited to the “Bailey

Button” boot (U.S. Patent No. D599,999 issued on Sep 15, 2009), a true and correct copy of

which is attached hereto and incorporated herein as Exhibit A (“ ‘999 Patent”).

        57.    Deckers is the owner by assignment of all right, title and interest in and to the

‘999 Patent.

        58.    The Accused Products that Defendant has caused to be produced, distributed,

advertised, marketed, offered for sale, and/or sold within the United States, and/or have imported

into the United States bear a design that is substantially similar to the ‘999 Patent in direct

violation of 35 U.S.C. § 271.



COMPLAINT - Page 11 of 14 -                             GORDON REES SCULLY MANSUKHANI, LLP
                                                        121 SW Morrison Street, Suite 1575
                                                        Portland, OR 97204
                                                        Telephone: (503) 227-8269
                                                        Facsimile : (503) 616-3600
           Case 3:19-cv-01587-YY        Document 1       Filed 10/03/19      Page 12 of 14




       59.     Defendant’s aforesaid infringing acts are without Deckers’ permission or

authority and are in total disregard of Deckers’ right to control its intellectual property.

       60.     As a direct and proximate result of Defendant’s infringing conduct, Deckers has

been injured and will continue to suffer injury to its business and reputation unless Defendant is

restrained by this Court from infringing Deckers’ ‘999 Patent.

       61.     Defendant’s acts have damaged and will continue to damage Deckers, and

Deckers has no adequate remedy at law.

       62.     Deckers has marked substantially all footwear products embodying the design of
the ‘999 Patent with “Pat. No. 599,999” on a product label in compliance with 35 U.S.C. § 287.

       63.     Given the widespread popularity and recognition of Deckers’ Bailey Button boot

and the patent notice provided on the products themselves, Deckers avers and hereon alleges that

Defendant had pre-suit knowledge of Deckers’ rights to the ‘999 Patent and intentionally copied

said design on their own footwear products in an effort to pass them off as if they originated, are

associated with, are affiliated with, are sponsored by, are authorized by, and/or are approved by

Deckers.

       64.     On information and belief, Defendant’s acts herein complained of constitute

willful acts and intentional infringement of the ‘999 Patent.

       65.     In light of the foregoing, Deckers is entitled to injunctive relief prohibiting

Defendant from infringing the ‘999 Patent and to recover damages adequate to compensate for

the infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Deckers is also

entitled to recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

///

///

///

///

COMPLAINT - Page 12 of 14 -                                GORDON REES SCULLY MANSUKHANI, LLP
                                                           121 SW Morrison Street, Suite 1575
                                                           Portland, OR 97204
                                                           Telephone: (503) 227-8269
                                                           Facsimile : (503) 616-3600
         Case 3:19-cv-01587-YY          Document 1      Filed 10/03/19   Page 13 of 14




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for judgment

against Defendant Pacific Harbors LLC as follows:

       1.      A judgment that Defendant has infringed Deckers’ Bailey Button Boot Trade

Dress and D599,999 Patent and that said infringement was willful;

       2.      An order granting temporary, preliminary and permanent injunctive relief

restraining and enjoining Defendant, and their agents, servants, employees, officers, associates,

attorneys, and all persons acting by, through, or in concert with any of them from using Deckers’
intellectual property, including, but not limited to:

               a.      manufacturing, importing, advertising, marketing, promoting, supplying,

distributing, offering for sale, or selling the Accused Products or any other products which bear

Deckers’ Bailey Button Boot Trade Dress and/or any designs confusingly similar thereto;

               b.      manufacturing, importing, advertising, marketing, promoting, supplying,

distributing, offering for sale, or selling the Accused Products or any other products which

infringe the D599,999 Patent and/or the overall appearance thereof;

               c.      engaging in any other activity constituting unfair competition with

Deckers, or acts and practices that deceive consumers, the public, and/or trade, including without

limitation, the use of designations and design elements used or owned by or associated with

Deckers; and

               d.      committing any other act which falsely represents or which has the effect

of falsely representing that the goods and services of Defendant are licensed by, authorized by,

offered by, produced by, sponsored by, or in any other way associated with Deckers;

///

///

///

COMPLAINT - Page 13 of 14 -                              GORDON REES SCULLY MANSUKHANI, LLP
                                                         121 SW Morrison Street, Suite 1575
                                                         Portland, OR 97204
                                                         Telephone: (503) 227-8269
                                                         Facsimile : (503) 616-3600
           Case 3:19-cv-01587-YY       Document 1       Filed 10/03/19      Page 14 of 14




       3.      Ordering Defendant to recall from any distributors and retailers and to deliver to

Deckers for destruction or other disposition all remaining inventory of all Accused Products and

related items, including all advertisements, promotional and marketing materials therefore, as

well as means of making same;

       4.      Ordering Defendant to file with this Court and serve on Deckers within thirty (30)

days after entry of the injunction a report in writing, under oath setting forth in detail the manner

and form in which Defendant has complied with the injunction;

       5.      Ordering an accounting by Defendant of all gains, profits and advantages derived
from their wrongful acts pursuant to 15 U.S.C. § 1117(a) and 35 U.S.C. § 289;

       6.      Awarding Deckers all of Defendant’s profits and all damages sustained by

Deckers as a result of Defendant’s wrongful acts, and such other compensatory damages as the

Court determines to be fair and appropriate;

       7.      Awarding treble damages in the amount of Defendant’s profits or Deckers’

damages, whichever is greater, for willful infringement;

       8.      Awarding applicable interest, costs, disbursements and attorneys’ fees;

       9.      Awarding Deckers punitive damages in connection with its claims under Oregon

law; and

       10.     Such other relief as may be just and proper.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deckers Outdoor

Corporation hereby demands a trial by jury as to all claims in this litigation.

Dated: October 3, 2019.                        GORDON REES SCULLY MANSUKHANI, LLP


                                                    By: /s/ Christopher E. Hawk
                                                        Christopher E. Hawk, OSB No. 061635
                                                        chawk@grsm.com
                                                        Attorneys for Plaintiff

COMPLAINT - Page 14 of 14 -                                GORDON REES SCULLY MANSUKHANI, LLP
                                                           121 SW Morrison Street, Suite 1575
                                                           Portland, OR 97204
                                                           Telephone: (503) 227-8269
                                                           Facsimile : (503) 616-3600
